— Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered on or about December 21, 1988, granting defendants’ motion for permission to serve late answers and denying a cross motion by the plaintiff for leave to enter default judgments, unanimously affirmed, with costs and with disbursements.
The court properly denied the motion for leave to enter default judgments and permitted the defendants to serve an answer. (See, Ching v Ching, 125 AD2d 934; CPLR 3012 [d].)
*257The short delay in serving the answer, the reasonable excuse offered for the delay and the court’s inherent power in the interest of justice to favor an opportunity to defend and have a disposition on the merits (Matter of Mento, 33 AD2d 650) all lead to the conclusion that the order at Special Term was a proper exercise of discretion. Concur — Murphy, P. J., Kupferman, Carro, Kassal and Wallach, JJ.